IN THE COURT OF APPEALS OF TENNESSEE
                        WESTERN SECTION AT JACKSON


EL-SHABAZZ RAYFORD                        )
a/k/a ROBERT RAYFORD,                     )
                                          )
             Plaintiff/Appellant,         ) Shelby Circuit No. 73769 T.D.
                                          )
VS.                                       ) Appeal No. 02A01-9607-CV-00162
                                          )
STEPHEN LEFFLER,                          )
                                          )
                                                                       FILED
             Defendant/Appellee.          )
                                                                      April 16, 1997

                          ORDER ON PETITION TO REHEAR                  Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk

      Plaintiff/Appellant has filed a petition to rehear which, after due consideration, is

respectfully denied.

      So ordered this _______ day of April, 1997.




                                                        HIGHERS, J.




                                                        CRAWFORD, P.J., W.S.




                                                        FARMER, J.